Electronically Filed
                                                      Supreme Court
                                                      SCAD-13-0000423
                                                      22-AUG-2013
                                                      12:33 PM
                          SCAD-13-0000423

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                  vs.

               ROBERT VINCENT FERRIGNO, Respondent.


                        ORIGINAL PROCEEDING
                  (ODC 07-125-8585, 10-071-8905)

                         ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of the Report and Recommendation of
 the Disciplinary Board of the Supreme Court of the State of
 Hawai#i, the briefs submitted by Respondent Robert V. Ferrigno
 and the Office of Disciplinary Counsel (ODC), and the record,
 this court reaches the following findings and conclusions by
 clear and convincing evidence.
           In ODC Case No. 07-125-8585, Respondent Ferrigno
 tendered $275,000 in settlement money on the assumption a
 settlement had been reached, but before he had secured and
 executed a final written agreement expressly releasing his client
 from further litigation in the foreclosure action brought by the
 opposing party, or an assignment of the unsecured $500,000 debt
 to his client, asserting it was the duty of opposing counsel to
provide the agreement, in violation of Rule 1.1 of the Hawai#i
Rules of Professional Conduct (HRPC).   Respondent Ferrigno failed
to timely communicate the details of the purported settlement to
his client, or to inform her of the amount of her funds he
proposed to transfer to opposing counsel, or that he proposed to
do it without securing an executed settlement document releasing
her from litigation or obtaining an assignment of the unsecured
$500,000 debt to her, in violation of HRPC Rules 1.4(a) and (b).
We note his actions required his client to obtain new legal
counsel and to expend over $100,000 in additional legal fees.
Respondent Ferrigno failed to inform his client in a timely
manner of the basis or rate of his fee, in violation of HRPC Rule
1.5(b).   Respondent Ferrigno entered into a purported settlement,
and transferred client funds of $275,000 toward that settlement,
without informing either client in the dual representation of the
purported final conditions of the settlement, in violation of
HRPC Rule 1.8(g).   Respondent Ferrigno transferred, using a
counter check, the $200,000 of his client’s funds directly from
his client trust account to JSF Investments, LLC, a company
solely owned by him, which he formed for purposes of investment,
rather than to himself via his business account, in violation of
HRPC Rules 1.15(b) and (e).   Upon transferring such a substantial
amount of his client’s money to opposing counsel during ongoing
negotiations of a yet-to-be-reached final executed settlement,
and by transferring $200,000 of the funds to his own investment
account in the belief a settlement had been achieved, Respondent
Ferrigno owed his client a timely accounting of that activity,

                                 2
which he did not provide, thereby violating HRPC Rule 1.15(f)(3).

The record, however, does not support the conclusion, by clear
and convincing evidence, that Respondent Ferrigno transferred the
monies in question without the permission or acquiescence of his
client, and, therefore, the record does not support the
conclusion that Respondent Ferrigno misappropriated the funds in
question, in violation of HRPC Rule 1.15(c) and (d).    Nor does
the record support the conclusion, by clear and convincing
evidence, that the dual representation was clearly unreasonable
or that Ferrigno failed to inform both clients of the potential
conflicts of the dual representation or failed to obtain their
consent, and, therefore, does not support the conclusion
Respondent Ferrigno violated HRPC Rule 1.7(b).
          In ODC Case No. 10-071-8905, this court concludes by
clear and convincing evidence that Respondent Ferrigno failed to
file required general excise and income tax returns in 2006 and
2007, each of the four failures representing a separate violation
of HRPC Rule 8.4(b).
          In aggravation, this court finds Respondent Ferrigno
had substantial experience in the practice of law at the time of
the misconduct, finds multiple offenses in the present matter,
and notes Respondent Ferrigno has one prior discipline, a 2007
informal admonition for similar misconduct.    In mitigation, the
court notes Ferrigno’s cooperative attitude during the
investigation and the disciplinary proceedings.    Therefore,
suspension being appropriate, see ODC v. Kugiya, No. 24948

(August 22, 2002);     ODC v. Yoshino, No. 26781 (November 29,

                                   3
2005); ODC v. Marn, No. 21336 (March 13, 1998); ODC v. Miyasaki,
No. 15816 (February 18, 1992); ODC v. Loo, No. 10799 (April 18,
1986),
           IT IS HEREBY ORDERED that Respondent Ferrigno is
suspended from the practice of law in this jurisdiction for a
period of one year and one day, effective 30 days after the date
of entry of this order, as provided by Rules 2.3(a)(2) and
2.16(c) of the Rules of the Supreme Court of the State of Hawai#i
(RSCH).
           IT IS FURTHER ORDERED that, in addition to any other
requirements for reinstatement imposed by the Rules of the
Supreme Court of the State of Hawai#i, Respondent Ferrigno shall
pay all costs of these proceedings as approved upon the timely
submission of a bill of costs, as prescribed by RSCH Rule 2.3(c).
           IT IS FURTHER ORDERED that Respondent Ferrigno shall,
within ten days after the effective date of his suspension, file
with this court an affidavit in full compliance with RSCH Rule
2.16(d).
           DATED:   Honolulu, Hawai#i, August 22, 2013.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack




                                  4